— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective February 25, 1975 because she refused employment without good cause. The record establishes that claimant had refused referrals to prospective employers for jobs for which she was fitted by training and experience for personal reasons which were not compelling under the law. The board’s finding to that effect is supported by substantial evidence and must be affirmed (Matter of Drejza [Levine], 42 AD2d 659). In view of this conclusion by the board, it was unnecessary to decide the issue of unavailability. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.